Citation Nr: 1531423	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  09-30 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from November 1968 to June 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In December 2012, the Board remanded the claim, along with a claim for service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), to the Agency of Original Jurisdiction (AOJ) for additional development.  

Following the Board's remand, the Appeals Management Center issued a rating decision in February 2013 granting service connection for PTSD/nervous disorder, representing a full grant of the matter previously on appeal.  As such, this claim is no longer before the Board.

With respect to the remaining claim for service connection for skin disability, the case has since returned to the Board for the purpose of appellate disposition. For the reasons discussed below, the AOJ is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA treatment records dated through October 2012, which have been reviewed by the AOJ and the Board in conjunction with the current appeal.


FINDINGS OF FACT

1. The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2.  The Veteran does not have a disease that is presumed to be service connected in veterans exposed to Agent Orange.

3.  A skin disability, diagnosed as pemphigus foliaceous, was not manifest in service and is not attributable to service, to include any skin-related complaints therein.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21  (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2007 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection for skin disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). The Veteran was also informed of the disability rating and effective date elements of his claim in the May 2007 notice letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records, to include additional treatment records obtained following the Board's remand.  Social Security Administration (SSA) records have also been obtained.

The Veteran was also afforded a VA examination to determine the nature and etiology of the claimed skin disability in January 2013, in response to the Board's December 2012 remand instructions. The examiner provided the requested opinions with fully-stated rationale, and thus complied with the Board's remand instructions in this regard as well. Stegall, 11 Vet. App. at 271.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim on appeal is thus ready to be considered on the merits.

II.  Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a) and not to the current appeal. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

If a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309(e). A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent. 38 U.S.C.A. § 1116(f). Thus, if the Veteran "served in the Republic of Vietnam" as that term is defined in the applicable regulation, service connection for these listed diseases would be warranted.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

Here, the record reflects that the Veteran is in receipt of the Vietnam Campaign Medal, the Vietnam Service Medal with 4 Stars, and the Combat Action Ribbon.  His personnel record reflects participation in Operation Herkimer Mountain, Operation Utah Mesa, and in direct support of operations off the coast of Vietnam.   Thus, he is presumed to have been exposed to Agent Orange during such service. Thus question remains, however, whether the Veteran has been diagnosed with a disability and subject to presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309.

The current list of diseases subject to presumptive service connection under 38 C.F.R. § 3.309(e) include skin disorders, notably, chloracne, porphyria cutanea tarda, or other acneform diseases consistent with chloracne that become manifest to a degree of 10 percent within one year of exposure. 38 C.F.R. § 3.309(e); (West 2014); 38 C.F.R. § 3.307(a)(6)(ii).

However, as discussed below in greater detail, the Veteran has not been diagnosed with a skin disorder subject to presumptive service connection under 38 C.F.R. § 3.309(e).  Accordingly, service connection for a skin disability as presumed as due to in-service herbicide exposure is not warranted.

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a skin disorder, which is not included in the list in 38 C.F.R. § 3.309(e). See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  As such, the Board will consider whether service connection for a skin disability is warranted on a direct basis.

The Veteran's service treatment records reflect that he was seen for several skin complaints in service.  At entrance in November 1968, scarring of the right fingers due to a cut from a saw was indicated.  An October 1969 treatment report reflects complaints of a sore on the inside of the groin area.  A March 1970 report notes complaint of athlete's foot.  In August 1970, the Veteran was seen for a growth on the bottom of his foot.  Physical examination revealed multiple calluses with athlete's foot.   On discharge examination in June 1971, the skin was noted to be normal, but several scars were indicated, including a one-half inch scar of the right ear lobe, 2 one-inch scars on the bridge of the nose, a 1 inch scar at the base of the skull, a one and one-half inch scar of the left hand, and burn scars of the right ankle.

Private treatment records reflect assessment of a rash of the head, face and back in August 2006.  He was assessed with possible cellulitis.  

In September 2006, the Veteran was seen for evaluation of a rash that he stated had been ongoing for months. It was present on his shoulders, chest, back, and scalp.  Skin lesions were observed on the chest, shoulder, scalp, and nose. The examiner indicated that the features were suggestive of a possible blistering disorder such as pemphigus foliaceous.  He was to undergo punch biopsy and immunofluorescence study.

In October 2006, it was noted that the Veteran presented for follow-up with diagnosis of pemphigus proven on biopsy and immunofluorescence.  The Veteran reported that he thought the condition might have been ongoing for "some time" since he had some lesions on the scale that come and go.  On examination, the chest-where he had numerous excoriated erosions-was clear, as was his back.  There were some low-grade lesions on the scalp and arms.  Pemphigus seemingly responsive to topic steroid was indicated.  

On treatment in January 2007, the Veteran recalled that this problem had "probably been going on for years."  

An April 2007 VA outpatient treatment report notes assessment of pemphigus by biopsy, with treatment of minocycline and Nicomide.  

In August 2007, four superficially eroded, well-healing pink papules of the right elbow and left shin were observed.  An assessment of pemphigus foliaceous, well-controlled on current regimen, was indicated.  

Continued VA outpatient treatment records reflect an assessment of pemphigus foliaceous, well-controlled on current regimen.

In various written statements, the Veteran indicated that pemphigus in an autoimmune disorder, and that service connection based on exposure to Agent Orange was accepted for other autoimmune disorders.  He also reported that he had experienced small skin breakouts for years.  

The Veteran's representative also submitted an internet medical article on pemphigus foliaceus noting that it was an autoimmune skin disorder.  

On VA examination in January 2013, the examiner noted that she reviewed the claims file.  She noted that pemphigus foliaceus was diagnosed with 2006 after he presented with a few month history of a rash.  He was originally followed by a private dermatologist but now was treated by VA dermatology.  

After physical examination, the examiner diagnosed pemphigus foliaceus and noted a date of diagnosis in 2006.

The examiner indicated that it is less likely than not that the Veteran has a skin disability causally related to his military service, to include herbicide exposure.  In so finding, the examiner noted that a review of the Veteran's service treatment records reflect that a scar on the right hand was noted, as due to a cut from a saw in 1967.  In October 1969, he was seen for a sore in the groin, which the examiner indicated was likely an ingrown hear or plugged follicle.  He also had to get stitches to the fingers for a cut on the right hand.  In March 1970, he was treated for superficial cuts of the bridge of the nose and forehead after being hit on the head by another soldier.  In 1970, he was seen for athlete's foot.  On discharge examination, there was no documented or diagnosed skin condition, but scars of the right ear lobe, bridge of nose (which she noted was likely from the March 1970 injury), base of skull (which the examiner noted was likely due to a split open base of the skull injury from childhood, as noted in VA treatment records), palm of left hand, and right ankle burn scars were indicated.

On examination, the Veteran reported that the ear lobe and left palm scars were from undocumented barbed wire cuts.  He reported that the right ankle burn was due to a childhood burn.

The examiner noted that there was no evidence to support a chronic skin disorder stemming from service, and his diagnosis of pemphigus was years after discharge.  While some autoimmune disorders have been linked with Agent Orange exposure, there was no medical literature supporting an association between pemphigus foliaceus and Agent Orange.  She noted that not all autoimmune disorders are linked with Agent Orange exposure. 

Upon careful review of the record, the Board finds that service connection for the claimed skin disability must be denied.  Here, the record reflects in-service treatment for athlete's foot, a sore of the groin area, and notations of scarring, and a current, post-service diagnosis of pemphigus foliaceus.

However, there is no evidence that the Veteran's pemphigus foliaceus had its onset in service or is otherwise related to service. While athlete's foot, a sore, and scarring is indicated in service, pemphigus foliaceus was not noted. Moreover, there is no evidence of pemphigus foliaceus or skin complaints until many years after service, as the first evidence of such complaints is in 2006. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection). See 38 C.F.R. § 3.303(b).  Moreover, when the Veteran first sought treatment, while he relayed a history of skin problems for months or years, he did not place an onset of his skin symptoms in service.

None of the probative evidence supports a finding of a relationship between the Veteran's claimed skin disorder and service, to include the skin-related complaints therein and the presumed exposure to Agent Orange.
 
The only pertinent medical opinion of record is that of the January 2013 VA examiner, who had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's current pemphigus foliaceus and his service, to include the skin complaints noted in service and his exposure to Agent Orange. Thus, the only credible, probative opinion of record weighs against the claim, and the Veteran has not presented or identified any medical opinion or other competent evidence that, in fact, supports his claim.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his current skin symptoms are related to service, to include Agent Orange Exposure therein, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the January 2013 VA examination. Furthermore, we find the lay evidence of on-going symptoms, to be inconsistent with the normal findings at separation and post-service findings. Such lay evidence is not credible.

Finally, to the extent that the Veteran was assessed with various scars in service, there is no indication of current disability related to these scars; or, with regard to the burn scars, indication that such scars are related to service.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a skin disability, to include as due to exposure to herbicides. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides, is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


